DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and species SEQ ID NO: 129 in the reply filed on 12 August 2021 is acknowledged.  It is noted that new claims 102 and 103 correspond to non-elected Group II.  Applicant’s comments regarding rejoinder are noted.  Rejoinder will be considered when allowable subject matter has been identified.
Claims 89 and 97-103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 29 April 2020 and 12 August 2021 are entered in full.  Claims 1-81, 93, and 94 are canceled.  Claims 89 and 97-103 are withdrawn from further consideration as discussed above.  Claims 82-88, 90-92, 95, and 96 are under examination.

Sequence Rules
	The instant application is not fully in compliance with the sequence rules, 37 CFR 1.821-1.825.  Specifically, the application contains a statement that the electronic copy 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-88, 90, 95, and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited GDF15 mutein comprises the amino acid sequence of SEQ ID NO: 129, does not reasonably provide enablement for the claimed invention wherein the recited polypeptide comprises amino acid sequence variants thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) 
	In the instant case, the claimed invention is directed to complexes comprising a first heterodimer and a second heterodimer, wherein each of the heterodimers comprises two IgG1-based polypeptides and a modified GDF15 polypeptide, and wherein the two GDF15 muteins dimerize to form the complex.  The portion of the complexes corresponding to the IgG1-based polypeptides recite hinge regions, CH2 regions, and CH3 regions, as well as specific substitutions that cause each pair of the IgG1 portions to dimerize via a “charged pair” or “knobs-into-holes” configuration that is art-recognized.  See Kannan et al. (US 2016/0193295), for example.  The portion of the complexes corresponding to the GDF15 muteins are structurally limited as comprising a contiguous amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 1, wherein the polypeptide comprises a D5T substitution relative to SEQ ID NO: 1.  Compared with wild type human GDF15 (corresponding to SEQ ID NO: 1), the elected species of SEQ ID NO: 129 contains the D5T substitution as well as a deletion of 2 N-terminal amino acids (i.e., ΔN2-GDF15 (N3-I112)(D5T)).  The claims do not require the claimed polypeptides or complexes to have any specific function.  Thus, the claimed invention broadly recites variant polypeptides that are not required to have any particular function.
Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991).
	The amount of guidance and working examples in the specification are limited. The specification asserts that the disclosed substitution variants have altered glycosylation patterns resulting in an altered activity profile, e.g., a polypeptide having GDF15 activity on food intake and body weight, and a longer serum half-life as compared to wild-type GDF15. Working examples are provided, wherein a complex comprising variant B13a (which comprises the GDF15 mutein of SEQ ID NO; 129, i.e., ΔN2-GDF15 (N3-I112)(D5T)) had GDF15 effects on food intake and body weight. However, variants that have the specifically mentioned substitutions but also have other mutations such that the final polypeptide has only 95% sequence identity to SEQ ID NO: 1 but still have a useful function are not disclosed.  The specification does not suggest how to use variants not having specific biological activity.
The state of the art indicates that GDF-15 is expressed as a dimerized protein precursor which is inactive.  Proteolytic cleavage of the pro protein results in the active,   Bauskin et al., 2000, EMBO J. 19(10):2212-2220; see Introduction.  The claims read on complexes comprising the dimeric, inactive precursor forms of GDF-15, since these precursor proteins “comprise” the mature amino acid sequences.  Furthermore, expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes.  See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533).  This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2).  The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression.  See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).  
Therefore, it is clear that making variants from a known, active starting sequence must be followed by assaying each variant for useful activity; a useful activity cannot be presumed.  For example, while it is true that all active GDF-15 proteins are dimers, it is also true that not all GDF-15 dimers are active.  In the instant case, the claims encompass complexes comprising dimers that are not required to have a biological activity, such as precursor proteins.  It is respectfully submitted that the claims encompass an unreasonable number of inactive variants in view of such.  However, since the specification does not suggest how to use inactive polypeptides, dimers, and complexes, whether or not each polypeptide or dimer has a useful activity is a critical element.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 9,920,118 B2:
Claims 82-88, 90-92, 95, and 96 are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,920,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  


Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 September 2021